ORDER
The Disciplinary Review Board on May 23, 1997 having filed with the Court its decision concluding that MARTIN C.X. DO-LAN of JERSEY CITY, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 1.4(a) (failure to communicate);
And the Disciplinary Review Board having further concluded that respondent should be required to continue to practice law under supervision until further Order of the Court and required to complete eight hours of courses in professional responsibility;
And good cause appearing;
It is ORDERED that MARTIN C.X. DOLAN is hereby reprimanded; and it is further '
ORDERED that respondent shall continue to practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics until further Order of the Court; and it is further
*325ORDERED that within nine months after becoming eligible to practice by satisfying his'outstanding obligation to the New Jersey Lawyers Fund for Client Protection respondent shall demonstrate successful completion of eight hours of professional responsibility courses offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.